UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02340 MONTGOMERY STREET INCOME SECURITIES, INC. Three Canal Plaza, 6th Floor Portland, ME 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, 6th Floor Portland, ME 04101 Date of fiscal year end: December 31 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1.Schedule of Investments. Montgomery Street Income Securities, Inc. (Unaudited) Investment Portfolio September 30, 2015 Principal Amount ($)† Value ($) Corporate Bonds - 56.7% Consumer Discretionary - 6.0% Amazon.com Inc., 2.60% (callable at 100 beginning 11/05/19) Cablevision Systems Corp. Term Loan B, 2.70%, 04/15/20 Caesars Entertainment Operating Co. Inc., 11.25% (callable at 100 beginning 11/02/15) (a) Charter Communications Operating LLC Term Loan, 3.00%, 07/01/20 Charter Communications Operating LLC Term Loan, 3.50%, 01/23/23 Cox Communications Inc., 6.25%, 06/01/18 (b) CSC Holdings LLC, 8.63%, 02/15/19 Hilton Worldwide Finance LLC Term Loan B, 3.50%, 09/23/20 MGM Resorts International, 8.63%, 02/01/19 NBCUniversal Media LLC, 2.88%, 04/01/16 Nissan Motor Acceptance Corp., 2.65%, 09/26/18 (b) Time Warner Cable Inc., 8.25%, 04/01/19 Time Warner Cable Inc., 8.75%, 02/14/19 Venetian Casino Resort, LLC Term Loan, 3.25%, 12/16/20 Wynn Las Vegas LLC (EMTN), 5.38% (callable at 103 beginning 03/15/17) Wynn Las Vegas LLC, 5.50% (callable at 100 beginning 12/01/24) (b) Wynn Macau Ltd., 5.25% (callable at 104 beginning 10/15/16) (b) Consumer Staples - 1.6% Altria Group Inc., 9.25%, 08/06/19 (e) ConAgra Foods Inc., 1.90%, 01/25/18 Kraft Foods Group Inc., 2.25%, 06/05/17 Kraft Foods Group Inc., 5.38%, 02/10/20 Reynolds American Inc., 1.05%, 10/30/15 Reynolds American Inc., 4.45% (callable at 100 beginning 03/12/25) Energy - 7.9% Anadarko Petroleum Corp., 6.45%, 09/15/36 California Resources Corp., 5.00% (callable at 100 beginning 12/15/19) Canadian Oil Sands Ltd., 4.50%, 04/01/22 (b) Canadian Oil Sands Ltd., 7.75%, 05/15/19 (b) CNPC General Capital Ltd., 1.21%, 05/14/17 (b)(c) Energy Future Intermediate Holding Company LLC Term Loan, 4.25%, 04/28/16 Energy Transfer Partners LP, 4.05% (callable at 100 beginning 12/15/24) Enterprise Products Operating LLC, 2.55% (callable at 100 beginning 09/15/19) Kinder Morgan Energy Partners LP, 3.95% (callable at 100 beginning 06/01/22) MarkWest Energy Partners LP, 4.50% (callable at 100 beginning 04/15/23) MarkWest Energy Partners LP, 5.50% (callable at 103 beginning 08/15/17) Midcontinent Express Pipeline LLC, 6.70%, 09/15/19 (b) Petrobras Global Finance BV, 3.21%, 03/17/20 (c) Petrobras Global Finance BV, 3.50%, 02/06/17 Pioneer Natural Resources Co., 6.88%, 05/01/18 Pioneer Natural Resources Co., 7.20%, 01/15/28 Plains All American Pipeline LP, 8.75%, 05/01/19 Ras Laffan Liquified Natural Gas Co. Ltd. III, 5.30%, 09/30/20 Sabine Pass Liquefaction LLC, 5.75% (callable at 100 beginning 02/15/24) Shell International Finance BV, 2.13%, 05/11/20 Sinopec Group Overseas Development 2014 Ltd., 1.06%, 04/10/17 (b)(c) Targa Resources Partners LP, 5.25% (callable at 103 beginning 11/01/17) Transcontinental Gas Pipe Line Co LLC, 6.40%, 04/15/16 Financials - 28.0% Ally Financial Inc., 3.50%, 01/27/19 American International Group Inc., 4.13%, 02/15/24 American Tower Corp., 2.80% (callable at 100 beginning 05/01/20) American Tower Corp., 3.40%, 02/15/19 American Tower Corp., 4.00% (callable at 100 beginning 03/01/25) Asciano Finance Ltd., 5.00%, 04/07/18 (b) Banco do Brasil SA, 6.25% (callable at 100 beginning 04/15/24) (b)(f)(g) Bank of America Corp. (L), 2.65%, 04/01/19 Bank of America Corp. (MTN), 6.88%, 04/25/18 Bank of America Corp., 6.00%, 09/01/17 Bank of America NA, 0.73%, 05/08/17 (c) Barclays Bank PLC, 10.18%, 06/12/21 (b) The accompanying notes are an integral part of the financial statements. Montgomery Street Income Securities, Inc. (Unaudited) Investment Portfolio September 30, 2015 Principal Amount ($)† Value ($) Barclays Bank PLC, 7.63%, 11/21/22 BAT International Finance PLC, 1.85%, 06/15/18 (h)(i) BBVA Bancomer SA, 6.50%, 03/10/21 (b) BNP Paribas SA (EMTN), 7.78% (callable at 100 beginning 07/02/18), EUR (b)(f)(g) BPCE SA, 4.63%, 07/11/24 (b) Cantor Fitzgerald LP, 6.50% (callable at 103 beginning 08/15/17) (h)(i) Citigroup Inc.(EMTN), 0.64%, (callable at 100 beginning 11/30/15) (c) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 11.00% (callable at 100 beginning 06/30/19) (b)(f)(g) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 8.38%, (callable at 100 beginning 07/26/16) (b)(f)(g) Credit Agricole SA, 7.88% (callable at 100 beginning 01/23/24) (b)(f)(g) Credit Suisse AG, 6.50%, 08/08/23 (b) Credit Suisse Group Funding Guernsey Ltd., 3.80%, 09/15/22 (b) Crown Castle International Corp., 5.25%, 01/15/23 Daimler Finance North America LLC, 3.00%, 03/28/16 (b) Daimler Finance North America LLC, 3.88%, 09/15/21 (b) Ford Motor Credit Co LLC, 3.98%, 06/15/16 General Motors Financial Co. Inc., 3.20% (callable at 100 beginning 06/13/20) General Motors Financial Co. Inc., 3.45% (callable at 100 beginning 02/10/22) General Motors Financial Co. Inc., 4.38%, 09/25/21 Goldman Sachs Group Inc. (D), 6.00%, 06/15/20 Goldman Sachs Group Inc., 6.15%, 04/01/18 Goldman Sachs Group Inc./The, 5.95%, 01/18/18 HBOS PLC (GMTN), 6.75%, 05/21/18 (b) Host Hotels & Resorts LP, 6.00%(callable at 103 beginning 11/02/15) HSBC Finance Corp., 6.68%, 01/15/21 HSBC Holdings PLC, 5.25% (callable at 100 beginning 09/16/22), EUR(b)(f)(g)(j) International Lease Finance Corp., 7.13%, 09/01/18 (b) Intesa Sanpaolo SpA (GMTN), 3.13%, 01/15/16 IPIC GMTN Ltd., 5.88%, 03/14/21 Jefferies Finance LLC, 7.38% (callable at 106 beginning 04/01/16) (b) Jefferies LoanCore LLC, 6.88% (callable at 105 beginning 06/01/16) (b) JPMorgan Chase & Co. (X), 6.10%, (callable at 100 beginning 10/01/24) (f)(g) JPMorgan Chase & Co. (Z), 5.30% (callable at 100 beginning 05/01/20) (f)(g) JPMorgan Chase & Co., 6.30%, 04/23/19 JPMorgan Chase Bank NA, 6.00%, 10/01/17 KEB Hana Bank, 3.13%, 06/26/17 (b) Lazard Group LLC, 6.85%, 06/15/17 LBG Capital No.2 PLC, 15.00%, 12/21/19, GBP (b)(j) LeasePlan Corp. NV, 3.00%, 10/23/17 (h)(i) Lloyds Banking Group PLC (21), 7.50% (callable at 100 beginning 06/27/24) (f)(g) Morgan Stanley (GMTN), 6.63%, 04/01/18 Morgan Stanley (GMTN), 7.30%, 05/13/19 Morgan Stanley (GMTN), 5.50%, 01/26/20 Navient Corp. (MTN), 5.50%, 01/15/19 Navient Corp. (MTN), 8.45%, 06/15/18 Nordea Bank AB, 1.17%, 09/17/18 (b)(c) Novo Banco SA (EMTN), 5.00%, 04/23/19, EUR Shinhan Bank, 4.13%, 10/04/16 (b) Springleaf Finance Corp. (MTN), 6.90%, 12/15/17 Societe Generale SA, 8.00% (callable at 100 beginning 09/29/25) (b)(f)(g) Sumitomo Mitsui Financial Group Inc., 4.44%, 04/02/24 (b) Sydney Airport Finance Co. Party Ltd., 5.13%, 02/22/21 (b)(e) Synchrony Financial, 1.53%, 02/03/20 (c) Synchrony Financial, 2.70% (callable at 100 beginning 01/03/20) UBS AG (EMTN), 7.25% (callable at 100 beginning 02/22/17) (b)(c) UBS AG, 5.88%, 12/20/17 UBS AG, 7.63%, 08/17/22 USB Capital IX, 3.50%, (callable at 100 beginning 11/02/15) (c)(f) Vereit Operating Partnership LP, 2.00%, 02/06/17 WEA Finance LLC, 3.25% (callable at 100 beginning 09/05/20) (b) Weyerhaeuser Co., 7.38%, 10/01/19 Health Care - 2.3% Actavis Funding SCS, 1.42%, 03/12/18 (c) HCA Inc., 6.50%, 02/15/20 The accompanying notes are an integral part of the financial statements. Montgomery Street Income Securities, Inc. (Unaudited) Investment Portfolio September 30, 2015 Principal Amount ($)† Value ($) UnitedHealth Group Inc., 3.75%, 07/15/25 Zimmer Biomet Holdings Inc., 3.55% (callable at 100 beginning 01/01/25) Industrials - 1.1% Aviation Capital Group Corp., 7.13%, 10/15/20 (b) CPG Merger Sub LLC, 8.00% (callable at 106 beginning 10/01/16)(b) Masco Corp., 5.85%, 03/15/17 Masco Corp., 6.13%, 10/03/16 Masco Corp., 6.63%, 04/15/18 Odebrecht Offshore Drilling Finance Ltd., 6.63% (callable at 100 beginning 10/01/21) (b)(k) Odebrecht Offshore Drilling Finance Ltd., 6.75% (callable at 100 beginning 12/01/21) (b) Information Technology - 2.6% Activision Blizzard Inc. Term Loan B, 3.25%, 09/15/20 Alibaba Group Holding Ltd., 2.50% (callable at 100 beginning 10/28/19) (b) Avago Technologies Ltd. Term Loan B, 3.75%, 04/01/21 Baidu Inc., 2.75%, 06/09/19 Dell Inc. Term Loan B, 3.75%, 09/24/18 Sensata Technologies BV Term Loan, 3.50%, 10/14/21 Tencent Holdings Ltd., 3.38%, 05/02/19 (b) Materials - 1.1% Georgia-Pacific LLC, 5.40%, 11/01/20 (b) West Fraser Timber Co. Ltd., 4.35% (callable at 100 beginning 07/15/24) (h)(i) WR Grace and Co. Term Loan, 2.75%, 02/03/21 WR Grace and Co. Term Loan, 2.75%, 02/03/21 Telecommunication Services - 4.3% AT&T Inc., 0.70%, 03/30/17 (c) Crown Castle International Co. New Term Loan B, 3.00%, 01/31/21 Ooredoo International Finance Ltd., 4.75%, 02/16/21 (b) Telecom Italia SpA (EMTN), 6.38%, 06/24/19, GBP Telecom Italia SpA (EMTN), 7.38%, 12/15/17, GBP (b) Verizon Communications Inc., 1.87%, 09/15/16 (c) Verizon Communications Inc., 2.63%, 02/21/20 Verizon Communications Inc., 3.50%, 11/01/21 Verizon Communications Inc., 4.50%, 09/15/20 Utilities - 1.8% Duke Energy Florida LLC (A), 5.80%, 09/15/17 Duquesne Light Holdings Inc., 6.40%, 09/15/20 (b) Dynegy Inc., 6.75% (callable at 103 beginning 05/01/17) Entergy Corp., 4.00% (callable at 100 beginning 05/15/22) Korea East-West Power Co. Ltd., 2.50%, 07/16/17 (b) NRG Energy Inc. Term Loan, 2.75%, 07/01/18 Saudi Electricity Global Sukuk Co 2, 5.06%, 04/08/43 (b) Total Corporate Bonds (Cost $102,340,994) Non-U.S. Government Agency Asset-Backed Securities - 5.1% Aegis Asset Backed Securities Trust (2005, 3, M1), 0.66% (callable at 100 beginning 9/25/15) (c) American Airlines Pass Through Trust (2013-2, A), 4.95%, 01/15/23 AWAS Aviation Capital Ltd., 7.00% (callable at 100 beginning 11/02/15) (b)(k) Banc of America Funding Trust (2004, A, 1A3), 2.75% (callable at 100 beginning 08/20/29) (c) Banc of America Mortgage Trust (2005, H, 2A5), 2.85% (callable at 100 beginning 08/25/18) (c) Bear Stearns ARM Trust (2004, 6, 2A1), 2.93% (callable at 100 beginning 10/25/15) (c) Cavalry CLO V Ltd. (2014, 5A, A), 1.66%, 01/16/24 (b)(c) Citigroup Mortgage Loan Trust Inc. (2004, NCM2, 1CB2), 6.75% (callable at 100 beginning 10/25/19) Continental Airlines Pass Through Trust (2009, 1) , 9.00%, 07/08/16 Credit Suisse First Boston Mortgage Securities Corp. (2004, AR8, 2A1), 2.60% (callable at 100 beginning 03/25/16) (c) Credit-Based Asset Servicing and Securitization LLC (2006, SC1, A), 0.46% (callable at 100 beginning 01/25/23) (b)(c) IndyMac INDX Mortgage Loan Trust (2005, AR14, 2A1A), 0.49% (callable at 100 beginning 03/25/20) (c) Inwood Park CDO Ltd. (2006, 1A, A1A), 0.51%, 01/20/21 (b)(c) Nationstar NIM Ltd. (2007, AN), 9.79%, 03/25/37 (b)(d) - The accompanying notes are an integral part of the financial statements. Montgomery Street Income Securities, Inc. (Unaudited) Investment Portfolio September 30, 2015 Shares/ Contracts/ Principal Amount ($)† Value ($) RAMP Trust (2005, EFC7, A2), 0.43% (callable at 100 beginning 09/25/17) (c) Truman Capital Mortgage Loan Trust (2006, 1, A), 0.45% (callable at 100 beginning 08/25/24) (b)(c) UAL Pass Through Trust (2009, 1) , 10.40%, 11/01/16 Voya CLO Ltd. (2012, 2AR, AR), 1.59%, 10/15/22 (b)(c) Voya CLO Ltd. (2012, 3AR, AR), 1.61%, 10/15/22 (b)(c) Washington Mutual Mortgage Pass-Through Certificates, (2005, AR16, 1A3), 2.35% (callable at 100 beginning 05/25/20) (c) Washington Mutual Mortgage Pass-Through Certificates, (2006, 5, 2CB1), 6.00% (callable at 100 beginning 02/25/21) Total Non-U.S. Government Agency Asset-Backed Securities (Cost $8,928,864) Government and Agency Obligations - 52.2% Government Securities - 52.2% Municipal - 0.3% California Earthquake Authority, 2.81%, 07/01/19 Sovereign - 1.4% Australia Government Bond, 5.50%, 04/21/23, AUD (b) Brazil Notas do Tesouro Nacional (F), 10.00%, 01/01/21, BRL Brazil Notas do Tesouro Nacional (F), 10.00%, 01/01/23, BRL Brazil Notas do Tesouro Nacional (F), 10.00%, 01/01/25, BRL Hellenic Republic Government Bond, 3.00%, 02/24/23, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/24, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/25, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/26, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/27, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/28, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/29, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/30, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/31, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/32, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/33, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/34, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/35, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/36, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/37, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/38, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/39, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/40, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/41, EUR (k) Hellenic Republic Government Bond, 3.00%, 02/24/42, EUR (k) Treasury Inflation Index Securities - 2.4% Italy Buoni Poliennali Del Tesoro, 2.10%, 09/15/21 EUR (l) U.S. Treasury Inflation Indexed Bonds, 2.00%, 01/15/26 (l) U.S. Treasury Securities - 48.1% U.S. Treasury Bond, 0.00%, 11/15/43 (m) U.S. Treasury Bond, 3.00%, 05/15/45 U.S. Treasury Bond, 3.13%, 02/15/42 U.S. Treasury Note, 1.38%, 08/31/20 U.S. Treasury Note, 2.00%, 08/15/25 U.S. Government Agency Mortgage-Backed Securities - 0.0% Federal Home Loan Bank - 0.0% Federal Home Loan Bank, 0.00%, 10/23/15 (m) Federal Home Loan Mortage Corp. - 0.0% Federal Home Loan Mortgage Corp. REMIC, 7.00%, 08/15/21 Total Government & Agency Obligations (Cost $101,002,425) Purchased Option - 0.0% Interest Rate Call Swaption, 3-Month Libor versus 1.00% fixed, Expiration 01/11/16, GSB 63 Total Purchased Option (Cost $12,727) Preferred Stock - 0.1% Financials CoBank ACB (H), 6.20% (callable at 100 beginning 01/01/25) (f)(g)(h)(i) Total Preferred Stock (Cost $200,000) The accompanying notes are an integral part of the financial statements. Montgomery Street Income Securities, Inc. (Unaudited) Investment Portfolio September 30, 2015 Principal Amount ($)† Value ($) Short-Term Investments - 2.5% Certificates of Deposit Banco Bilbao Vizcaya Argentaria, 1.04%, 10/23/15 (c) Banco Bilbao Vizcaya Argentaria, 1.17%, 05/16/16 (c) Credit Suisse, 0.67%, 01/28/16 (c) Intesa Sanpaolo SpA (YCD), 1.67%, 04/11/16 (c) Itau Unibanco, 1.56%, 05/31/16 Total Short-Term Investments (Cost $4,600,000) Total Investments - 116.6% (Cost $217,085,010) Total Forward Sales Commitments (0.9)%- (proceeds $1,675,313) ) Other Assets and Liabilities, Net (15.7%) ) Total Net Assets - 100% Forward Sales Commitments Federal National Mortgage Association, 5.50%, 10/15/45, TBA ) ) Total Forward Sales Commitments (proceeds $1,675,313) ) (a) Security is in default relating to principal and/or interest. (b) The Fund's investment adviser has deemed this security, which is exempt from registration under the Securities Act of 1933, as amended, ("1933 Act") to be liquid based on procedures approved by the Fund's Board of Directors. As of September 30, 2015, the aggregate value of these liquid securities was $37,508,478, which represented 20.3% of net assets. (c) Floating rate note. Floating rate notes are securities whose yields vary with a designated market index or market rate. Rate stated was in effect as of September 30, 2015. (d) Non-income producing security. (e) The interest rate for this security is inversely affected by upgrades or downgrades to the credit rating of the issuer. (f) Perpetual maturity security. (g) Interest rate is fixed until stated call date and variable thereafter. (h) Security is restricted to resale to institutional investors. See Restricted Securities in the Notes to Investment Portfolio. (i) The Fund's investment adviser has deemed this security to be illiquid based on procedures approved by the Fund's Board of Directors. (j) Convertible security. (k) Security is a "step-up" bond where the coupon may increase or step up at a future date. Rate stated was the coupon as of September 30, 2015. (l) Treasury inflation indexed note. Par amount is adjusted for inflation. (m) Security issued with a zero coupon. Income is recognized through the accretion of discount. † For fixed income securities, par amounts are listed in United States Dollars unless otherwise noted. Options are quoted in number of contracts. Currencies: AUD - Australian Dollar BRL - Brazilian Real CNY – Chinese Yuan Renminbi EUR - European Currency Unit (Euro) GBP - British Pound INR – Indian Rupee JPY - Japanese Yen MXN - Mexican Peso SGD – Singapore Dollar USD - United States Dollar Abbreviations: ABS - Asset Backed Securities CDX.NA.HY - Credit Derivatives monitored by the International Index Company Index- North American – High Yield CDX.NA.IG – Credit Derivatives Index - North American -Investment Grade EMTN - Euro Medium-Term Note Euribor - Europe Interbank Offered Rate Grade GMTN - Global Medium-Term Note iTraxx - Group of international credit derivative indices LIBOR - London Interbank Offered Rate LLC - Limited Liability Company LP - Limited Partnership MTN - Medium-Term Note PLC - Public Company Limited REMIC – Real Esate Mortgage Investment Conduit TBA – To Be Announced (Securities purchased on a delayed delivery basis) Counterparty Abbreviations: BARC - Barclays Bank Plc GSB - Goldman Sachs Bank GSCO – Goldman Sachs & Co. GSI - Goldman Sachs International The accompanying notes are an integral part of the financial statements. Montgomery Street Income Securities, Inc. (Unaudited) September 30, 2015 Restricted Securities. Montgomery Street Income Securities Inc. (the “Fund”) invests in securities that are restricted under the 1933 Act or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. As of September 30, 2015, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act which are deemed to be liquid, as follows: Initial Acquisition Date Cost Ending Value Percent of Net Assets BAT International Finance PLC, 1.85%, 06/15/18 06/11/2015 $ % Cantor Fitzgerald LP, 6.50% (callable at 103 beginning 08/15/17) 06/15/2015 % CoBank ACB (H), 6.20% (callable at 100 beginning 01/01/25) 11/20/2014 % LeasePlan Corp. NV, 3.00%, 10/23/17 04/08/2014 % West Fraser Timber Co. Ltd., 4.35% (callable at 100 beginning 07/15/24) 10/08/2014 % $ $ % Security Valuation. Under the Fund’s valuation policy and procedures, the Fund’s Board of Directors (the “Board”) has delegated the daily operational oversight of the securities valuation function to Atlantic Fund Services (“AFS” or “Administrator”), a division of Jackson National Asset Management, LLC. The Board has delegated to the Pricing Committee of AFS (“Pricing Committee”), the authority to approve determinations of fair valuations of securities for which market quotations are not readily available as well as to supervise AFS in the performance of its responsibilities pursuant to the valuation policy and procedures. The Pricing Committee consists of the Fund’s Chief Executive Officer, Chief Financial Officer and Chief Compliance Officer. For those securities fair valued under procedures adopted by the Board, the Pricing Committee reviews and affirms the reasonableness of the fair valuation determinations after considering all relevant information that is reasonably available. The Pricing Committee’s fair valuation determinations are subject to review by the Chair of the Fund’s Valuation Committee on a monthly basis and the Board at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Investments are stated at value determined as of the close of regular trading (generally, 4:00 PM Eastern Time) on the New York Stock Exchange (“NYSE”) on each day the exchange is open for trading. Debt securities are valued by independent pricing services approved by, or at the direction of, the Board. If the pricing services are unable to provide valuations, debt securities are valued at the most recent bid quotation for a long position and ask quotation for a short position or an evaluated price, as applicable, obtained from a broker/dealer or widely used quotation system. Fixed income securities with a remaining maturity of sixty days or less maturing at par, are valued at amortized cost, unless it is determined that such price does not approximate market value. Forward foreign currency contracts are generally valued at the forward foreign currency exchange rate as of the close of the NYSE. Futures contracts traded on an exchange are generally valued at the exchange’s settlement price. If the settlement price is not available, exchange traded futures are valued at the last sales price as of the close of business on the local exchange. Options traded on an exchange are generally valued at the last traded price as of the close of business on the local exchange. If the last trade is determined not to be representative of fair value, exchange traded options are valued at the last bid. Centrally cleared swap agreements, listed on a multilateral or trade facility platform, such as a registered exchange, are valued by the respective exchange. The exchange determines a daily settlement price via pricing models which use, as appropriate, its members’ actionable levels across complete term structures along with information obtained from external third party price providers. Over the counter (“OTC”) derivatives, including options and swap agreements, are generally valued by approved pricing services. If the pricing services are unable to provide valuations, OTC derivatives are valued at the most recent bid quotation or evaluated price, as applicable, obtained from a broker/dealer or by pricing models using observable inputs. Pricing services utilized to value debt and derivative instruments may use various pricing techniques which take into account appropriate factors such as yield, credit quality, coupon rate, maturity, type of issue, trading characteristics, call features, credit ratings, broker quotes and other relevant data. Montgomery Street Income Securities, Inc. (Unaudited) September 30, 2015 Market quotations may not be readily available for certain debt and derivative investments. If market quotations are not readily available or if it is determined that a quotation of an investment does not represent market value, then the investment is valued at a “fair value” as determined in good faith using procedures approved by the Board. Although there can be no assurance, in general, the fair value of a security is the amount the owner of such security might reasonably expect to receive upon its current sale. Situations that may require a security to be fair valued may include instances where a security is thinly traded or restricted as to resale. In addition, securities may be fair valued based on the occurrence of a significant event. Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults. Alternatively, significant events may affect an entire market, such as natural disasters or government actions. Securities are fair valued based on observable and unobservable inputs including the Administrator‘s own assumptions in determining fair value. Under the procedures approved by the Board, the Administrator may utilize independent pricing services or other sources, including the Fund’s Adviser, to assist in determining the fair value of an investment. Factors considered to determine fair value include the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data. The value of an investment for purposes of calculating the Fund’s net asset value (“NAV”) can differ depending on the source and method used to determine the value. Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASC”) Topic 820, “Fair Value Measurement” This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments under FASB ASC Topic 820 guidance. The inputs are summarized into three broad categories. Level 1 includes valuations based on unadjusted quoted prices of identical securities in active markets, including valuations for securities listed on an exchange. Level 2 includes valuations determined from significant direct or indirect observable inputs. Direct observable inputs include broker quotes, third party prices, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets. Indirect significant observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings. Level 2 generally includes valuations of vendor evaluated debt instruments, broker quotes in active markets, securities valued at amortized cost, centrally cleared swap agreements, modeled OTC derivatives contracts and swap agreements valued by pricing services. Level 3 includes valuations determined from significant unobservable inputs including the Administrator’s own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit rating spreads, issuer news, trading characteristics, call features or maturity; or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models. Level 3 valuations include securities that are priced based on single source broker quotes, restricted to resale due to market events, newly issued or investments for which reliable quotes are otherwise not available. Montgomery Street Income Securities, Inc. (Unaudited) September 30, 2015 To assess the continuing appropriateness of security valuation, the Administrator regularly compares prior day prices with current day prices, transaction prices and alternative vendor prices. When the comparison results exceed pre-defined thresholds, the Administrator challenges the prices exceeding tolerance levels with the pricing service or broker. To verify Level 3 unobservable inputs, the Administrator uses a variety of techniques as appropriate to substantiate these valuation approaches including a regular review of key inputs and assumptions, transaction back-testing or disposition analysis and review of related market activity. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund's investments in securities and other financial instruments as of September 30, 2015 by valuation level. Assets - Investments in Securities Level 1 Level 2 Level 3 Total Corporate Bonds $
